Citation Nr: 0730225	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-13 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1949 to 
September 1952 and from March 1956 to November 1957.  Service 
in Korea is evidenced of record.  He died from lung cancer in 
September 2002, and the appellant is his widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which determined that new and material 
evidence had not been received to warrant reopening the 
claim.

In May 2006, the veteran presented testimony before the 
undersigned Acting Veterans Law Judge during a hearing at the 
RO; a transcript of that hearing is of record.  During the 
hearing, the appellant submitted additional evidence directly 
to the Board.  The appellant waived initial RO consideration 
of this evidence, and the Board accepted the evidence for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.800 
(2007).

In a September 2006 decision the Board determined that new 
and material evidence had been submitted to warrant reopening 
a claim of entitlement to service connection for cause of the 
veteran's death, and remanded the claim to the RO for further 
evidentiary development.




FINDINGS OF FACT

1.  The veteran, who served on active duty from August 1949 
to September 1952 and from March 1956 to November 1957, died 
in September 2002 at the age of 70 due to lung cancer.

2.  Service connection for cold injury to ears and to 
bilateral hands and feet with a combined disability 
evaluation of 70 percent effective from April 21, 1999, was 
in effect at the time of the veteran's death. 

3.  The preponderance of the medical and other evidence of 
record is against a finding that a service-connected 
disability caused or contributed to the cause of the 
veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  In this case, the 
appellant was notified, generally, of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate her claim by correspondence dated in July 2004.  
Specifically, the July 2004 letter informed the appellant 
that ". . . we need evidence showing the veteran died in 
service or medical evidence showing that the veteran's 
service connected conditions caused or contributed to the 
veteran's death."  

Adequate opportunities to submit evidence and request 
assistance were provided.  A September 2006 letter told the 
appellant that if she had any additional information or 
evidence that she thought would support her claim to let VA 
know, and that if she had any evidence in her possession 
which pertained to her claim to send it to VA.  In essence, 
the appellant was asked to "give us everything you've got", 
in compliance with 38 C.F.R. § 3.159(b)(1).  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Service medical records and all identified and authorized 
evidence relevant to this matter have been requested or 
obtained.  The National Personnel Records Center (NPRC) has 
indicated that the veteran's complete service medical records 
are unavailable as a fire at that facility possibly destroyed 
them in 1973.  In such a situation there is a heightened duty 
to assist a claimant in developing his claims. O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  This duty includes a 
search for alternate medical records, as well as a heightened 
obligation on the Board's part to explain its findings and 
conclusions, and carefully consider the benefit-of-the-doubt 
rule.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Pruitt 
v. Derwinski, 2 Vet. App. 83 (1992). 

The record reflects that the RO was able to obtain (and 
associate with the claims folder) what appear to be some of 
the veteran's service medical records.  Nevertheless, based 
on the NPRC certification that the veteran's service record 
is "fire- related," the analysis below was undertaken with 
consideration of the duties and obligations set forth in 
Pruitt and Cuevas.  After review of the entire record, the 
Board finds that further attempts to obtain additional 
evidence as to the issue addressed in this decision would be 
futile.  The Board further finds the available medical 
evidence is sufficient for the determination.  The duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  

As noted above, in its September 2006 decision the Board 
remanded the claim for further evidentiary development.  
Specifically, the Board's remand directed the Veterans 
Benefit Administration (VBA) to: (1) inform the appellant 
that she should seek statements from any medical care 
providers who would indicate that the veteran's death was 
caused by his service-connected disabilities; (2) to assist 
the appellant by obtaining any such records she identified; 
and, (3) providing the claims folder to a VA pulmonologist or 
other appropriate physician who should review the claims 
folder and offer an opinion whether it is at least as likely 
as not that the veteran's service connected disabilities 
and/or exposure to gunpowder was a principal cause of death 
or a contributory cause of death.

After a review of the entire record, the Board finds that VBA 
has complied with the Board's remand instructions.  The 
record indicates that a September 2006 letter invited the 
appellant to "obtain a statement from any medical care 
providers that have not been previously submitted that 
indicated that the veteran's death was caused by military 
service or by his service-connected disabilities."  
Furthermore, the September 2006 letter indicated that VA 
would attempt to obtain such evidence if the appellant 
desired.  The record also includes a January 2007 medical 
opinion of a VA physician who indicated that he had reviewed 
the veteran's claims file and medical records "in detail," 
and rendered an opinion which addresses the issue posed in 
the Board's remand order.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As noted in the Introduction, the appellant and her 
representative appeared at a hearing before the undersigned 
Acting VLJ in May 2006.  

Accordingly, the Board will proceed to a decision on the 
merits.

Entitlement to service connection for cause of the veteran's 
death

Relevant law and regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002). 
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service- 
connected disability caused substantially or materially 
contributed to cause death.  A service-connected disability 
is one which was incurred in or aggravated by active service, 
one which may be presumed to have been incurred during such 
service, or one which was proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2007).



Factual background

A short review of the relevant facts is in order.  The 
veteran served in the U.S. Army from August 1949 to September 
1952 and in the U.S. Air Force from March 1956 to November 
1957.  The veteran was service connected for cold injury to 
ears and to bilateral hands and feet with a combined 
disability evaluation of 70 percent effective from April 21, 
1999, which was in effect at the time the veteran died in 
September 2002 at the age of 70.  

The veteran and the appellant were married in January 1957, 
and there is no evidence of record that the appellant has 
remarried.  

The record includes the certificate of death of the veteran, 
which lists lung cancer as the cause of death.  Cold injury 
to ears and to bilateral hands and feet is specifically not 
mentioned in any way in the death certificate.  

Analysis

Essentially, the appellant contends that (1) the veteran's 
exposure to gunpowder during service led directly to his lung 
cancer; (2) that the veteran's coronary artery disease (CAD) 
was related to his service in the Korean War with prolonged 
cold exposure, and that CAD contributed to the veteran's 
cause of death, lung cancer; and (3) the veteran's exposure 
to prolonged periods of cold contributed to his cause of 
death.  After a careful review of the record and for the 
reasons and bases expressed below, the Board finds that a 
preponderance of the evidence does not support the 
appellant's contentions.

In order to establish service connection for death on a 
secondary basis, there must be: (1) evidence of death; (2) 
evidence of a service-connected disability; and 
(3) medical evidence of a nexus between the service-connected 
disability and the veteran's death.  Cf. Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

It is obvious from the record that the first two elements 
have been met.  The Board's discussion will therefore focus 
on the third element, medical nexus between the veteran's 
service-connected disabilities and his death.

As was noted above, the death certificate indicated that the 
veteran's death at age 70 was due to lung cancer.  Exposure 
to cold, residuals of exposure to cold and exposure to 
gunpowder residue were not listed in the death certificate as 
in any way causing or contributing to the cause of death.  
However, there are two cursory opinions from two separate 
doctors who opine that the veteran's service connected 
disabilities were a factor in the veteran's fatal lung cancer 
condition.  The Board will address each.

A March 2003 opinion from Dr. A.S., an M.D., stated that his 
"research and examination of all records, including 
pathology reports, final hospital admission at St. Anthony's 
Hospital, death certificate, and service records leads me to 
a positive conclusion . . ." that the veteran's exposure to 
artillery gunpowder during service "might be a cause of 
pulmonary adenocarcinoma."  Dr. A.S. continues in the 
opinion letter to indicate several internet articles he 
evidently believed were supportive of his conclusion, and 
indicated that "there are over nine hundred citations 
relating lung cancer to gunpowder on the internet."  

The articles, while informative, do not address the specific 
causes of the veteran's lung cancer, but rather provide an 
overview of conditions which could cause lung cancer in some 
cases generally.  Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, the Court has held that medical evidence 
which is speculative, general or inconclusive in nature 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The 
Board finds that the articles, as they pertain to the 
veteran's lung cancer etiology, are general and that any 
attempt to apply it to the veteran's specific lung cancer 
condition would be speculative.  Therefore, the information 
Dr. A. S. provided is of no probative value.

The Board also must consider the probative value of Dr. 
A.S.'s opinion.  In adjudicating a claim, the Board is 
charged with the duty to assess the credibility and weight 
given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998). 
Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. 
Cir. 2001), the United States Court of Appeals for the 
Federal Circuit, citing its decision in Madden, recognized 
that that Board had inherent fact-finding ability.  Such a 
determination is made in view of the entire record.  In such 
an assessment of medical evidence, the Board can favor some 
medical evidence over other medical evidence so long as the 
Board adequately explains its reasons for doing so.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  

In this case, Dr. A.S. did not specify or explain how the 
veteran's particular case of lung cancer could have been 
caused by exposure to gunpowder.  Indeed, all Dr. A.S. did 
was identify himself as a practicing physician; there is 
nothing to indicate he had any expertise in research 
regarding causes of lung cancer or even that he had any 
particular expertise in the area of lung cancer.  Moreover, 
mere citation to speculative and general internet articles 
without an explanation of how that information pertains to a 
particular case is itself mere speculation.  Such statements 
are virtually useless in assisting the Board in rendering an 
informed decision in this case.  See also Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) [whether the physician 
provides the basis for his/her opinion goes to the weight or 
credibility of the evidence].  Finally, Dr. A.S.'s own 
statement illustrates its speculative nature: the veteran's 
exposure to gunpowder "might be a cause" of his lung 
cancer.  Thus, for the foregoing reasons, the Board finds 
that Dr. A.S.'s opinion is of little probative value.

The record also includes a September 2004 medical opinion 
from Dr. L.W., who reported that the veteran was a long time 
patient who suffered from coronary artery disease (CAD) and 
osteoarthritis.  Dr. L.W. stated that it was "'medically 
possible' that [CAD and osteoarthritis] were related to his 
service in the Korean War with prolonged cold exposure."  He 
also noted that the veteran had lung cancer and opined that 
the veteran's CAD contributed to the lung cancer and thus 
contributed to the veteran's cause of death.  

As with Dr. A.S.'s opinion, Dr. L.W. merely states his 
medical conclusion without demonstrating or explaining the 
bases for his conclusions or opinions.  As such, Dr. L.W.'s 
conclusory statements are not helpful in assisting the Board 
in rendering an informed decision in this case.  See 
Hernandez, supra.  The Board again notes that the death 
certificate does not indicate that CAD was contributory to 
the veteran's cause of death.

The evidence contains the January 2007 medical opinion of a 
VA physician which, in pertinent part, states the following:

The veteran died of lung cancer . . . the veteran 
was diagnosed with metastatic lung cancer with mets 
to brain and it was adenocarcinoma of the lung, and 
he received palliative radiation for it.  Before 
his death, the veteran had pneumonia . . . .  After 
reviewing all of the medical records, the veteran 
had a long history, more than 50 years, of smoking 
which is the most common risk factor for 
adenocarcinoma of the lung.  . . .  It is this 
examiner's medical opinion that it is not likely 
that the veteran's service-connected disabilities 
or exposure to gun powder was the principle cause 
of death, and in no way was a contributory cause of 
his death, and did not contribute substantially or 
materially to cause his death, and it did not aid 
or lend assistance for the production of death. 

The Board observes that this opinion appears to be congruent 
with the medical evidence of record, whereas the other 
opinions are speculative or general or unsupported by the 
medical evidence of record.  For those reasons, the Board 
finds that a preponderance of the competent medical evidence 
of record establishes that the veteran's service connected 
disabilities were not the cause of or contributed to the 
veteran's death.

The only other evidence of a relationship between the 
veteran's cause of death and his service-connected disability 
emanates from the appellant and, to a more limited extent, 
from other lay witnesses of record.  The Board notes, 
however, that it is now well settled that lay persons such as 
the appellant are not competent to comment on the proper 
diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions]; see also Voerth v. West, 
13 Vet. App. 117, 119 (1999) [unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service].  

Accordingly, element (3), medical nexus, is not met and the 
claim fails on that basis.  The benefit sought on appeal is 
accordingly denied.  


In so concluding, the Board in no way intends to minimize the 
veteran's sacrifices during the Korean War, or the 
appellant's sincerity in pursuing her claim.  However, the 
Board is obligated to decide cases based on the evidence 
before it.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994) 
[the Board is bound by the law and is without authority to 
grant benefits on an equitable basis].


ORDER

Entitlement to service connection of the veteran's cause of 
death is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


